                           Case 2:19-cv-00247-JAM-DB Document 69 Filed 12/30/19 Page 1 of 6


                    1 Edmond “Buddy” Miller (SBN 135113)
                      Law Office of Edmond “Buddy” Miller
                    2 1610 Montclair Avenue, Suite C
                      Reno, NV 89509
                    3 T: (775) 828-9898; F: (775) 828-9893
                      bmiller@buddymillerlaw.com
                    4 Attorney for Zalanta Resort At The Village Association
                    5
                    6
                    7                                 UNITED STATES DISTRICT COURT

                    8                                EASTERN DISTRICT OF CALIFORNIA

                    9 UNITED STATES OF AMERICA,                      Case No.: 2:19-CV-00247-JAM-DB

                  10                    Plaintiff,

                  11           v.

                  12 REAL PROPERTY LOCATED AT 725
                     MAIN STREET, MARTINEZ,                          FIRST AMENDED CLAIMS OF ZALANTA
                  13 CALIFORNIA, CONTRA COSTA                        RESORT AT THE VILLAGE ASSOCIATION
                     COUNTY, APN: 373-192-007-4,                     REGARDING REAL PROPERTY LOCATED
                  14 INCLUDING ALL APPURTENANCES                     AT:
                     AND IMPROVEMENTS THERETO, et
                  15 al.,
                                                                     1) 4101 Lake Tahoe Blvd, Unit 217, South
                  16           Defendants.                              Lake Tahoe, California, 96150,
                                                                        APN: 029-660-05-100, 19-FBI-02149
                  17
                                                                     2) 4101 Lake Tahoe Blvd, Unit 225, South
                  18
                                                                        Lake Tahoe, California, 96150,
                  19                                                    APN: 029-660-11-100, 19-FBI-002150

                  20
                         ///
                  21
                         ///
                  22
                         ///
                  23
                         ///
                  24
                         ///
                  25
                         ///
                  26
                         ///
                  27
                         ///
                  28
Edmond “Buddy” Miller    ///
1610 Montclair Avenue,
     Suite C
   Reno, NV 89509
                                                                   -1-
                                    FIRST AMENDED CLAIMS OF ZALANTA RESORT AT THE VILLAGE ASSOCIATION
              Case 2:19-cv-00247-JAM-DB Document 69 Filed 12/30/19 Page 2 of 6
                              SECTION I – CONTACT INFORMATION

                                CLAIMANT INFORMATION
 Claimant/Contact Name: (Last, First)

 Kiskinen, Gregory

 Business/Institution Name: (if applicable)               Prisoner ID: (if applicable)
 ZALANTA RESORT AT THE VILLAGE                            N/A
 ASSOCIATION (“Zalanta HOA”)

 Address: (Include Street, City, State, and Zip Code)

 4101 Lake Tahoe Blvd.
 South Lake Tahoe, CA 96150
 Attn: Gregory Kiskinen, Manager

 Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)

 C3927267

 Please provide an explanation why you do not have a Social Security Number, if above is N/A:
 N/A
 Phone: (optional)                               Email: (optional)

 (775) 450-6001                                           GKiskinen@vailresorts.com

                           ATTORNEY INFORMATION (if applicable)
 Attorney Name: (Last, First)

 Miller, Edmond “Buddy”

 Attorney Title:

 Attorney

 Firm Name: (if applicable)

 Law Office of Edmond “Buddy” Miller

 Attorney Address: (Include Street, City, State, and Zip Code)

 1610 Montclair Avenue, Suite C, Reno, NV 89509

 Are you an attorney filing this claim on behalf of your client? X YES  NO
 Attorney Phone: (optional)                          Attorney Email: (optional)

 (775) 828-9898                                           bmiller@buddymillerlaw.com

If any of this information changes, you are responsible for notifying the agency of the new information.


Standard Claim Form                       December 30, 2019                                           Page 2
              Case 2:19-cv-00247-JAM-DB Document 69 Filed 12/30/19 Page 3 of 6
                                    SECTION II – ASSET LIST

List each asset ID and asset description that you are claiming.

  #      Asset ID                   Asset Description
  1      19-FBI-002149              4101 Lake Tahoe Blvd, Unit 217, South Lake Tahoe, California,
                                    96150, APN: 029-660-05-100 (“Unit 217”)

  2      19-FBI-002150              4101 Lake Tahoe Blvd, Unit 225, South Lake Tahoe, California,
                                    96150, APN: 029-660-11-100 (“Unit 225”)


                                SECTION III – INTEREST IN PROPERTY

Identify your interest in each of the assets you are claiming. If you are filing for multiple assets and the
responses are not the same for each asset, please print out multiple copies of this page to submit with the
claim. If you have documentation that supports your interest in the claimed assets (e.g., bill of sale, retail
installment agreements, contracts, titles or mortgages), please include copies of the documents with the
submission of the claim.

                                 INTEREST IN PROPERTY INFORMATION
 Asset ID      Asset Description
 19-FBI-002149 4101 Lake Tahoe Blvd, Unit 217, South Lake Tahoe, California, 96150, APN: 029-
               660-05-100
               Zalanta HOA’s claim is for unpaid monthly HOA assessments since December 2018,
               which continue to accrue until paid in full, including regular and reserve assessments
               plus all utilities (water, gas, cable, electric, sewer, garbage, etc.), plus CCC § 5650(b)
               statutory late charges at 10% of delinquent assessments, interest at 12% per year and
               attorney fees and costs.

 19-FBI-002150 4101 Lake Tahoe Blvd, Unit 225, South Lake Tahoe, California, 96150, APN: 029-
               660-11-100
               Zalanta HOA’s claim is for unpaid monthly HOA assessments since approximately
               December 2018, which continue to accrue until paid in full, including regular and
               reserve assessments plus all utilities (water, gas, cable, electric, sewer, garbage, etc.),
               plus CCC § 5650(b) statutory late charges at 10% of delinquent assessments, interest
               at 12% per year and attorney fees and costs.



In the space below, please explain why you have a valid, good faith, and legally cognizable interest
in this asset:

Pursuant to the attached (1) the Condominium Plan for Zalanta Resort at the Village and Declaration Of
Covenant Conditions And Restrictions And Reservations Of Easements For Zalanta Resort At The Village
(South Lake Tahoe, California), (the “CC&R”) recorded on October 26, 2016 in the El Dorado County
Recorder's Office as Doc #2016-0051510-00, (2) First Amendment Of The Declaration Of Covenants,
Conditions And Restrictions And Reservation Of Easements For Zalanta Resort At The Village recorded
on January 26, 2017 in the El Dorado County Recorder's Office as Doc #2017-0003701-00, (3) Second



Standard Claim Form                         December 30, 2019                                             Page 3
             Case 2:19-cv-00247-JAM-DB Document 69 Filed 12/30/19 Page 4 of 6
Amendment Of Declaration Of Covenants, Conditions And Restrictions And Reservation Of Easements
For Zalanta Resort At The Village, recorded on April 21, 2017 in the El Dorado County Recorder's Office
as Doc #2017-0015899-00, and (4) the Bylaws Of Zalanta Resort At The Village Association dated May
8, 2017, Zalanta HOA has a valid, good faith and legally cognizable interest in the foregoing assets
because Units 217 and 225 are subject to monthly regular and reserve HOA assessments, plus all utilities
as set forth herein. Units 217 and 225 are also subject to CCC § 5650(b) statutory late charges at 10% of
the delinquent assessments, interest at 12% per year and attorney fees and costs. See also attached billing
statements for Unit 217 and 225 (which do not include late charges or interest), and spreadsheets for Unit
217 and 225 recapping past due assessments, statutory late charges and interest.

In the space below, please list any documents you are including in support of your interest in the
asset(s). If none are included, please explain why.

See the following attached documents:

1.     Plan for Zalanta Resort at the Village and Declaration Of Covenant Conditions And Restrictions
       And Reservations Of Easements For Zalanta Resort At The Village (South Lake Tahoe, California),
       recorded on October 26, 2016 in the El Dorado County Recorder's Office as Doc #2016-0051510-
       00;

2.     First Amendment Of The Declaration Of Covenants, Conditions And Restrictions And Reservation
       Of Easements For Zalanta Resort At The Village, recorded on January 26, 2017 in the El Dorado
       County Recorder's Office as Doc #2017-0003701-00;

3.     Second Amendment Of Declaration Of Covenants, Conditions And Restrictions And Reservation
       Of Easements For Zalanta Resort At The Village, recorded on April 21, 2017 in the El Dorado
       County Recorder's Office as Doc #2017-0015899-00;

4.     Bylaws Of Zalanta Resort At The Village Association dated May 8, 2017;

5.     Unit 217 Billing Statements from Zalanta HOA from 11/30/2018 to 11/30/2019;

6.     Unit 225 Billing Statements from Zalanta HOA from 11/30/2018 to 11/30/2019;

7.     Unit 217 Spreadsheet recapping past due assessments and statutory late charges and interest; and

8.     Unit 225 Spreadsheet recapping past due assessments and statutory late charges and interest.




Standard Claim Form                        December 30, 2019                                           Page 4
Case 2:19-cv-00247-JAM-DB Document 69 Filed 12/30/19 Page 5 of 6
              Case 2:19-cv-00247-JAM-DB Document 69 Filed 12/30/19 Page 6 of 6


                                            PROOF OF SERVICE
         I hereby certify that I electronically filed the FIRST AMENDED CLAIMS OF ZALANTA
RESORT AT THE VILLAGE ASSOCIATION REGARDING REAL PROPERTY LOCATED
AT: (1) 4101 Lake Tahoe Blvd, Unit 217, South Lake Tahoe, California, 96150, APN: 029-660-05-
100, 19-FBI-02149, and (2) 4101 Lake Tahoe Blvd, Unit 225, South Lake Tahoe, California, 96150,
APN: 029-660-11-100, 19-FBI-002150 with the Clerk of the Court for the United States District Court
by using the CM/ECF system on December 30, 2019.
         Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
         I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.
         Executed December 30, 2019, at Reno, Nevada.


                             /s/ Edmond “Buddy” Miller
                                 Edmond “Buddy” Miller




Standard Claim Form                         December 30, 2019                                            Page 6
